Citation Nr: 0612043	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  99-06 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant and observer




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from February 1978 to July 
1981 and again from August 1986 to August 1995.

By rating decision dated in April 1998, the Regional Office 
(RO) found that the evidence submitted by the veteran was not 
new and material, and the veteran's claim for service 
connection for a right shoulder disability remained denied.  
The veteran appealed this determination to the Board of 
Veterans' Appeals (Board) which, in September 2000, remanded 
the claim to the RO for adjudication of the issue of whether 
the veteran had submitted a timely substantive appeal.  In a 
decision dated in July 2002, the Board concluded, in 
pertinent part, that the veteran's appeal was timely.  In 
addition, the Board found that the evidence was new and 
material, and reopened the claim for service connection for a 
right shoulder disability.

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did 
not have the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  
Subsequently, in November 2003, the Board remanded the case 
to afford the RO the opportunity to review the record, to 
include the additional evidence obtained pursuant to the 
Board's request.  The claim was again before the Board in 
March 2005, at which time it was remanded for VCAA 
compliance.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran's current right shoulder 
disability is causally related to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in, or 
aggravated by, active service and arthritis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2002, May 2004, and April 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence
and requested that he submit any information in his 
possession that pertained to his claim.  The Board observes 
that the AOJ letters did not provide the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue on appeal was 
already decided and appealed prior to VCAA enactment.  
Nevertheless, the Court in Pelegrini  noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the November 2002, May 2004, and April 2005 VCAA 
notices was harmless error.  Although the notices were 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The claim was 
readjudicated thereafter.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, as well as VA treatment records and examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
a right shoulder disability.  In terms of an in-service 
injury or disease, the veteran asserts that he injured his 
shoulder due to falling frequently, particularly during the 
last three years of his Army service, where he served in the 
airborne division and was required to carry back packs which 
weighed from 50 to 80 pounds and jump from planes.  The 
veteran's service medical records reflect that on a June 1995 
report of medical history, he complained of a painful trick 
elbow and shoulder.  Additionally, an undated service medical 
record indicates that the veteran reported that he injured 
his shoulder in January 1992 after he fell on it.  

In terms of a current disability, the record reflects that 
since VA examination in 1995, the veteran has complained of 
right shoulder pain.  X-ray examination of the right shoulder 
at that time was negative.  Diagnostic impressions have 
included chronic right shoulder pain, arthritis, and 
acromioclavicular joint hypertrophy.  However, the record 
does not contain any competent medical opinion of record that 
etiologically relates any current right shoulder disability 
to any incident of the veteran's service.  On VA examination 
in March 1998, X-rays were interpreted as revealing arthritis 
of the right acromioclavicular joint, probably post-
traumatic.  However, there is no evidence that the examiner 
was referring to a traumatic injury that was incurred during 
the veteran's military service.  Moreover, a report of VA 
examination in May 2004, printed in September 2004, notes 
that a MRI of the right shoulder was done on July 10, 2004 
which showed no evidence of rotator cuff tear, showed 
acromioclavicular joint hypertrophy producing a mild 
impression upon the musculotendinous junction, and otherwise 
unremarkable MRI of the right shoulder.  The diagnoses were 
normal right shoulder with mild acromioclavicular joint 
hypertrophy, and no evidence of osteoarthritis in the right 
shoulder.  The examiner from the May 2004 VA examination 
indicated that the veteran's current right shoulder 
disability was not related to active duty service.  It was 
further commented that the etiology of the shoulder pain was 
unknown as no pathology was seen.  Therefore, in the absence 
of any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a direct basis. 

As stated above, in order to establish service connection on 
a presumptive basis, the competent clinical evidence of 
record must demonstrate right shoulder arthritis to a degree 
of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that right shoulder arthritis was manifested to a 
compensable degree within one year of his separation from 
service.  In fact, the first documented clinical diagnosis of 
right shoulder arthritis was in 1998, which was years after 
service.  Further, right shoulder arthritis was not 
thereafter demonstrated, including on MRI examination of the 
right shoulder in July 2004.  Accordingly, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a presumptive basis. 

In conclusion, although the veteran asserts that his current 
right shoulder disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current right shoulder 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right shoulder disability.


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


